DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4, 7, 8, 44–48, 51–54, and 57–59 is/are pending.
Claim(s) 3, 5, 6, 9–43, 50, 55, and 56 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0087262 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 2, 4, 7, 8, 44–48, and 51–54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 7, 8, 44, 46–48, 51–54, and 57–59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michot et al. (US 2002/0102380 A1, hereinafter Michot).
Regarding claim 1, Michot discloses a compound as defined in Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181])
wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted heterocycle (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, 
(Mn+)1/n is a metal cation (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]),
wherein M is a metal and n is 1 or 2 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]); or
a tautomer thereof (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 2, Michot discloses all claim limitations set forth above and further discloses a compound:
wherein R3 is NHSO2R4, NHSO2OR4, or a heterocycle (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 4, Michot discloses all claim limitations set forth above and further discloses a compound:
wherein R4 is a C1-6alkyl substituted with at least one of fluorine and alkoxy or a C6aryl substituted with at least one fluorine atom (see Y, [0049]).
Regarding claim 7
wherein at least one of R1 and R2 is CN (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 8, Michot discloses all claim limitations set forth above and further discloses a compound:
wherein both of R1 and R2 are CN (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 44, Michot discloses all claim limitations set forth above and further discloses a compound:
wherein M is Li and n is 1 (see following compound, [0154]).
Regarding claim 46, Michot discloses an electrode material comprising an additive and at least one electrochemically active material (see composite anode, [0168]; see composite cathode, [0170]), wherein the additive comprises a compound as defined in Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181])
wherein, R1 and R2 are independently selected from H, F, CN, NO2
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted heterocycle (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
(Mn+)1/n is a metal cation (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]),
wherein M is a metal and n is 1 or 2 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]); or
a tautomer thereof (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 47, Michot discloses an electrolyte composition comprising a compound as defined in Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181])
wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted heterocycle (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
(Mn+)1/n is a metal cation (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]),
wherein M is a metal and n is 1 or 2 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]); or
a tautomer thereof (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 48, Michot discloses all claim limitations set forth above and further discloses an electrolyte composition further comprising:
a compatible organic or aqueous solvent (see organic solvents, [0156]).
Regarding claim 51, Michot discloses all claim limitations set forth above and further discloses an electrolyte composition, further comprising:
a compatible solvating polymer (see aprotic solvating polymers, [0156]).
Regarding claim 52, Michot discloses an electrochemical cell comprising an electrolyte, an electrode and a counter-electrode (see electrochemical generator, [0166]), wherein at least one of the electrode or counter-electrode comprises an electrode material including an additive and at least one electrochemically active material (see composite anode, [0168]; see composite cathode, [0170]), wherein the additive comprises a compound as defined in Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181])
wherein, R1 and R2 are independently selected from H, F, CN, NO2
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted heterocycle (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
(Mn+)1/n is a metal cation (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]),
wherein M is a metal and n is 1 or 2 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]); or
a tautomer thereof (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 53, Michot discloses an electrochemical cell comprising an electrolyte, an electrode and a counter-electrode (see electrochemical generator, [0073]), wherein the electrolyte comprises a compound as defined in Formula I:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181])
wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 or an optionally substituted heterocycle (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]);
(Mn+)1/n is a metal cation (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]),
wherein M is a metal and n is 1 or 2 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]); or
a tautomer thereof (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 54, Michot discloses all claim limitations set forth above and further discloses an electrochemical cell:
wherein said electrochemical cell is a battery, an electrochromic device, or a capacitor (see battery, [0217]).
Regarding claim 57, Michot discloses all claim limitations set forth above and further discloses a compound:
wherein M is an alkali metal or alkaline earth metal (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 58, Michot discloses all claim limitations set forth above and further discloses a compound:
wherein M is Li, Na, or K, and n is 1 (see potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole, [0153]; see following compound, [0154]; see potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide, [0181]).
Regarding claim 59, Michot discloses all claim limitations set forth above and further discloses a compound:
wherein said battery is a lithium or lithium-ion battery (see battery, [0217]).

Allowable Subject Matter
Claim(s) 45 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, alone or in combination, does not disclose, teach, or suggest the following distinguishing feature(s):
A compound of selected from 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; or a tautomer thereof.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicants argue Michot's compounds simply do not fit within the definition of R3 (P19/¶2). Claims must be given their broadest reasonable consistent interpretation (BRI) consistent with the specification. See MPEP § 2111. Claim 1 recites inter alia "R3 is selected from NHSO2R4, NHSO2OR4, SO2NHSO2R4, SO2NHSO2OR4 and an optionally substituted heterocycle; R4 is selected from fluorine, optionally substituted C-1–6alkyl, and optionally substituted C6aryl." The claim does not indicate how the chemical formulae for R3 are connected to the ring. The claim also does not indicate if the chemical formulae for R3 are structural formulae. The BRI of R3 would not limit R3 to a structural formula or a specific connection to the ring. The R3 for potassium 2-dimethylaminosulfonyl-4,5-dicyanoimidazole (e.g., [0153]) is C2H5HNSO2 that corresponds to NHSO2R4 where R4 is optionally substituted C-1–6alkyl. The R3 for  lithium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide (e.g., [0154]) and potassium trifluoromethanesulfonyl(di-2-ethylhexylaminosulfonyl)imide (e.g., [0181]) is C16H31HNSO2 that corresponds to NHSO2R4 where R4 is optionally substituted C-1–6alkyl. Therefore, the compounds of Michot fit within the BRI of R3.
Applicants argue the listed functional groups do not include groups attached through a nitrogen atom or heterocycles (P19/¶3). It is noted that the features upon which applicant relies (i.e., the groups attached through a nitrogen atom) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue there is no reason to believe that a person with ordinary skill in the art would modify Michot to arrive at the claimed subject matter (P19/¶4, P20/¶3). Michot does not need to modified to arrive at the claimed subject matter as detailed above.
Applicants argue claims 2, 4, 7, 8, 44–48, 51-54, and 57–59 are allowable because they depend from claim 1 (P20/¶1). Claim 1 is not allowable as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kircher (Four-Coordinate Group-14 Elements in the Formal Oxidation State of Zero-Syntheses, Structures, and Dynamics of [{(CO)5Cr}2Sn(L2)] and Related Species) discloses a compound as defined in Formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (disodium biimidazolate, SCHEME 1) wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (disodium biimidazolate, SCHEME 1); R3 is an optionally substituted heterocycle (disodium biimidazolate, SCHEME 1);  (Mn+)1/n is a metal cation (disodium biimidazolate, SCHEME 1), wherein M is a metal and n is 1 or 2 (disodium biimidazolate, SCHEME 1); or a tautomer thereof (disodium biimidazolate, SCHEME 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (14, 16; SCHEME 4) wherein, R1 and R2 are independently selected from H, F, CN, NO2, and optionally substituted alkyl (14, 16; SCHEME 4); R3 is an optionally substituted heterocycle (14, 16; SCHEME 4);  (Mn+)1/n is a metal cation (14, 16; SCHEME 4), wherein M is a metal and n is 1 or 2 (14, 16; SCHEME 4); or a tautomer thereof (14, 16; SCHEME 4).
Hatzade (Antimicrobial/antioxidant activity and POM analyses of novel 7-o-β-D-glucopyranosyloxy-3-(4,5-disubstituted imidazol-2-yl)-4H-chromen-4-ones) discloses a compound as defined in Formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula 1 (2a–f, TABLE 1) wherein, R1 and R2 are independently selected from H and optionally substituted alkyl (2a–f, TABLE 1); R3 is an optionally substituted heterocycle (2a–f, TABLE 1); R4 is selected from fluorine, optionally substituted C1-6alkyl, and optionally substituted C6aryl (2a–f, TABLE 1); (Mn+)1/n is a metal cation (see potassium salts of 2, P2680/C1/L43–49), wherein M is a metal and n is 1 or 2 (see potassium salts of 2, P2680/C1/L43–49),); or a tautomer thereof (2a–f, TABLE 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725